internal_revenue_service index no number release date cc dom fi p plr-120060-97 date legend company partnership state a state b state c state d state e year a x y z this responds to a letter dated date and subsequent communications submitted on behalf of the company a state a corporation that has elected to be taxable as a real_estate_investment_trust reit pursuant to sec_856 of the internal_revenue_code facts through its z general_partnership interest in the partnership the company is engaged in the ownership operation leasing acquisition and management of certain office properties the properties located in states b c d and e the tenants of the properties represent a broad cross-section of the businesses and firms operating in the company’s geographic area also through the partnership the company owns manages and leases two multi-family residential rental properties each of the properties is held by a sub-tier partnership in which the company holds a percent or more limited_partnership_interest plr-120060-97 with a qualified_reit_subsidiary of the company owning a general_partnership interest the company performs substantially_all leasing and management activities with respect to the properties in house the properties are leased to tenants on a full-service basis with the landlord being obligated to pay either i an amount equal to the tenant’s proportionate share of taxes insurance and operating_expenses including utilities up to the amount incurred during the tenant’s first year of occupancy or ii a negotiated amount approximating the tenant’s pro_rata share of such items the tenant is obligated to pay its pro_rata share of increases in these expenses the company generally employs an on-site manager for each property and pays independent contractors as defined in sec_856 of the code to perform maintenance and repair services both during the lease_term and after lease termination that include landscaping cleaning and general maintenance of common areas painting and hvac repair the company derives no income from these independent contractors as part of the process of negotiating a lease for space in one of the company’s properties prospective tenants may request tenant improvement work regarding the premises for such work the company generally grants the tenants a specific dollar allowance per square foot which is taken into account in determining the amount of rent to be paid_by the tenant and is recovered by the company over the term of the lease tenant improvement work generally includes such things as installing widow treatments and carpeting or other floor covering adding or removing walls reconfiguring office and common space layout installing the desired lighting and adding or removing hvac equipment company typically hires independent contractors who prepare the plans and perform the physical work employees of the company review the plans and supervise the installation and construction of all tenant improvement work from inception through completion the purpose of company’s supervision is to maintain the security of its assets by ensuring the quality of the independent contractor’s work adherence to building code requirements and timely completion of the work company supervision also prevents or minimizes any disturbances to other tenants of the building in calculating the amount of the tenant improvement allowance company includes a fee for its supervisory services that is equal to between x and y of the estimated amount payable to the independent contractors in some instances a tenant may prefer either to pay for the tenant improvement work in a lump sum at the beginning of the lease or to engage the independent_contractor directly in these instances company employees provide the same type of supervisory plr-120060-97 functions listed above if the company engages the independent_contractor the company will bill the tenant for an amount equal to the fee due the independent_contractor plus a fee for the company’s supervisory services equal to between x and y of the amount payable to the independent_contractor similarly if the tenant engages and pays the independent_contractor directly the company bills the tenant for supervisory services performed by the company’s employees company represents that all of the foregoing activities and services furnished and rendered to the tenants including all of the construction supervisory services and activities described in connection with construction_allowance projects are customarily furnished or rendered to tenants in connection with the rental of space in the properties both in the geographic area in which the company operates and on a nationwide basis applicable law sec_856 of the code provides that the term rents_from_real_property includes subject_to the exclusions in sec_856 rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income subparagraph a does not take into account any amount that would be excluded from unrelated plr-120060-97 business taxable_income under sec_512 of the code if received by an organization described in sec_511 of the code sec_1_856-3 of the regulations provides that a reit which is a partner in a partnership will be deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to such share for the purpose of sec_856 of the code its interest in the partnership’s assets shall be determined in accordance with its capital interest in the partnership sec_1_856-4 of the regulations provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service sec_1_856-4 of the regulations provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit’s property the trustees or directors may also make capital expenditures with respect to the reit’s property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 analysis the company is a general_partner in the partnership owning z of the partnership interests in the partnership under sec_1_856-3 of the regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share whose character in the hands of the partnership retains its character in the hands of the reit for all purposes of sec_856 of the code accordingly if the services provided to the properties by the plr-120060-97 company or by its independent contractors are services that a reit is permitted to perform under sec_856 and sec_856 of the code then the trust’s allocable portion determined under sec_1_856-3 of the regulations of otherwise qualifying_income earned by partnership from the properties will qualify as rents_from_real_property within the meaning of sec_856 of the code in this case the company has represented that it will perform directly only services that are customarily provided to tenants of a similar class of building in the geographic regions in which in which the properties are located these services are not rendered primarily for the occupants' convenience and are services that are customarily rendered in connection with the rental of space for occupancy only any services that are rendered primarily for the occupants' convenience or are not customarily rendered in connection with the rental of rooms or space for occupancy only will be performed by independent contractors consequently the performance by company and its independent contractors of the services described above will not cause amounts received by the company in_connection_with_the_performance_of_services by it or the partnership to fail to qualify as rents_from_real_property conclusions based on the facts as represented by the company we conclude as follows amounts received by the company with respect to the performance of the services described above will not cause otherwise qualifying amounts received from tenants to be excluded from the definition of rents_from_real_property contained in sec_856 of the code amounts received by the company from tenants with respect to tenant improvement work that is paid to independent contractors who perform the work constitute rents_from_real_property within the meaning of sec_856 of the code the receipt from tenants and retention by the company of amounts in excess of amounts paid to independent contractors for tenant improvement work will not cause any other_amounts received from tenants to fail to qualify as rents_from_real_property within the meaning of sec_856 except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of the company as a reit for federal tax purposes plr-120060-97 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the trust for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending this letter to the company’s authorized representative sincerely yours assistant chief_counsel financial institutions products ________________________ by william e coppersmith chief branch
